NOT FOR PUBLICATION                           FILED
                   UNITED STATES COURT OF APPEALS                       APR 12 2022
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

JOHN BUSKER, on behalf of himself and all No. 17-55165
others similarly situated and the general
public,                                   D.C. No.
                                          2:15-cv-08194-ODW-AFM
                 Plaintiff-Appellant,

 v.

WABTEC CORPORATION, a Pennsylvania ORDER
corporation; et al.,

               Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                     Argued and Submitted August 8, 2018
                   Submission Withdrawn September 6, 2018
                         Resubmitted April 12, 2022
                             Pasadena, California

Before: CLIFTON and CALLAHAN, Circuit Judges, and HOYT,* District Judge.

      John Busker sued Wabtec alleging, inter alia, that it had failed to pay wages

as required by the California Prevailing Wage Law. Busker appealed to us from

the district court’s grant of summary judgment in favor of Wabtec. We determined


      *
            The Honorable Kenneth M. Hoyt, United States District Judge for the
Southern District of Texas, sitting by designation.
that Busker’s claim under the California Prevailing Wage Law turned on a

question of California law:

     Whether work installing electrical equipment on locomotives and rail
     cars (i.e., the “on-board work” for Metrolink’s PTC project) falls
     within the definition of “public works” under California Labor Code
     § 1720(a)(1) either (a) as constituting “construction” or “installation”
     under the statute or (b) as being integral to other work performed for
     the PTC project on the wayside (i.e., the “field installation work”)?
We certified that question to the Supreme Court of California. Busker v. Wabtec

Corp., 903 F.3d 881 (9th Cir. 2018). That court accepted certification and on

August 16, 2021, held that:

      This case involves two questions: (1) Does publicly funded work on
      rolling stock, like train cars, fall under the statutory definition of
      “public works”? (2) Alternatively, does the work on rolling stock in
      this case qualify as “public work” because it is integral to other
      activity that itself qualifies as public work? The answer to both
      questions is no.

Busker v. Wabtec Corp., 492 P.3d 963, 966 (2021), reh’g denied (Sept. 29, 2021).

      In accordance with that decision, Wabtec has moved for the entry of a final

disposition affirming the district court’s grant of summary judgment. Busker does

not oppose the motion.

      The district court’s grant of summary judgment in favor of Wabtec on

Busker’s claim under the California Prevailing Wage Law is AFFIRMED.




                                         2